Citation Nr: 1507151	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to May 5, 2010, and to a rating higher than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for right knee disability.

3.  Entitlement to an initial rating higher than 10 percent for left knee disability.

4.  Entitlement to an initial compensable rating prior to July 13, 2010, and to an initial rating higher than 10 percent thereafter, for low back disability.

5.  Entitlement to an initial rating higher than 10 percent for hypertension.

6.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).

7.  Entitlement to an initial compensable rating for headaches.

8.  Entitlement to an initial rating higher than 10 percent for gastroesophageal disease (GERD).

9.  Entitlement to an initial rating higher than 10 percent for right shoulder disability.

10.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1985, and from June 1995 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) from February and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a personal hearing before a member of the Board, but withdrew his request in October 2013.  In this decision, the Board is granting an initial rating of 10 percent for the Veteran's headaches.  As there is an indication that it has worsened more recently and the current medical evidence of record is not entirely clear, the issue of whether he is entitled to an even higher initial rating is REMANDED to the RO.

In addition, the rest of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran alleges that his conditions are more severe than when initially rated, and he should be provided updated examinations.  Further, his file suggests he has had more treatment than is currently represented; therefore, a complete record of VA treatment should be obtained, as well as any relevant private records.  As his claims for increased ratings require additional development, his claim for a TDIU is inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that current VA treatment records dated from October 2013 through the present are associated with the VBMS claims file.  

Contemporaneously, ask the Veteran to identify all private treatment received for his knees, spine, shoulder, hypertension, CAD, headaches, GERD, and PTSD, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of additional records, schedule the Veteran for an updated joints examination for an assessment of the current severity of his right and left knees, low back, and right shoulder disabilities.

The examiner is asked to conduct a complete examination.  Range of motion testing should be conducted.  The examiner is asked to provide opinions as to whether each joint has additional functional limitation after repeated testing, or during flares.  The examiner is asked to provide an opinion on the extent of any additional functional limitation during flares of pain.

For the knees, the examiner is asked to identify whether there is instability, subluxation, or effusion into the joint.
For the lumbar spine, the examiner is asked to identify all neurological abnormalities resulting from his service-connected disability.  The examiner is also asked to identify whether the Veteran has intervertebral disc syndrome, and if so, an estimate on the duration of incapacitating episodes in the preceding 12-month period.

For the right shoulder, the examiner is asked to identify whether limited motion is at shoulder level; midway between side and shoulder level; or, to 25 degrees from side.  The examiner is asked whether he has impairment of the humerus, clavicle, or scapula.

The examiner is asked to provide an opinion on the functional impact/limitation of each disability on the Veteran's ability to work.  The record shows he was a mechanic for the bulk of his career.

3.  Schedule the Veteran for an updated examination to assess the current severity of his PTSD.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status. 

The examiner is asked to provide an opinion on whether his symptoms from PTSD can be differentiated from his bipolar disorder, and to provide a detailed opinion on which symptoms are attributed to which disorder.  To this end, the May 2010 VA examiner opined that his bipolar disorder magnifies his PTSD symptoms, but that the symptoms could be differentiated.  The April 2012 VA examiner indicated the symptoms could be differentiated, and opined that his PTSD would not preclude employment, but did not provide a detailed explanation.  If it is not possible to separate the symptoms, or if they have a synergistic effect on each other, or if it is impossible to differentiate, then indicate as such.  The examiner is also asked to comment on the impact his PTSD has on employability.  The record shows he was a mechanic for the bulk of his career.

4.  Schedule the Veteran for an examination to assess the current severity of his hypertension.  Specifically, the examiner is asked whether his diastolic pressure is predominately 110, 120, 130, or more; and, whether systolic pressure is predominately 200 or more.  The examiner is asked to comment on the impact his hypertension has on employability; the record shows he was a mechanic for the bulk of his career.

5.  Schedule the Veteran for an examination to assess the current severity of his coronary artery disease.  All appropriate diagnostic tests should be conducted.  The examiner is asked to comment on the Veteran's workload, in METs.  The examiner is asked whether the Veteran has cardiac hypertrophy or dilatation.  The examiner is asked to comment on the Veteran's left ventricle function and his ejection fraction.  The examiner is asked to comment on the impact his CAD has on employability; the record shows he was a mechanic for the bulk of his career.

6.  Schedule the Veteran for an examination to assess the current severity of his headaches.  The examiner is asked to comment on the frequency of the Veteran's headaches, their duration, and whether they are characteristically prostrating.  In addition, the examiner is asked to comment on what the effects of the Veteran's headaches would be if he was not taking both prescription and over-the-counter medication.  The examiner is asked to provide an opinion on the functional impact/limitation of the Veteran's headaches on his Veteran's ability to work; the record shows he was a mechanic for the bulk of his career.

7.  Schedule the Veteran for an examination to assess the current severity of his GERD.  The examiner is asked to conduct a complete examination.  The examiner is asked to address whether the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, vomiting, pain, material weight loss, hematemesis, melena, or material weight loss.  The examiner is asked to provide an opinion on whether his symptoms are productive of considerable or severe impairment of health, and to address the impact of GERD on his employability.  The record shows the Veteran was a mechanic for the bulk of his career.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




